DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group I (Invention I) in the reply filed on 12/07/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 9, 10, 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8 and 11-16 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “pretreatment method for producing a raw material of lycopene”  which renders the claim vague and indefinite because the meaning of the phrase “raw material of lycopene” is not known and not defined in the claim. 
 	Claim 1 recites the phrase “fermenting agent” which renders the claim vague and indefinite since the specific identity, biological function, and structure of the “fermenting agent” are not known and not recited in the claim.
Claim 1 recites the phrase “enzyme preparation” which renders the claim vague and indefinite since the specific identity, biological function, and structure of the enzymes are not known and not recited in the claim.
.	Claim 1 recites the phrase “light-proof anaerobic fermentation” which renders the claim vague and indefinite since it is unclear what fermentation conditions are encompassed by “light-proof anaerobic fermentation”.
	Claim 1 is vague and indefinite for missing the essential step of including “the water content of the tomato peel residue is 45% to 65%”
Dependent claims 2-8 and 11-16 are also rejected because they do not correct the defect.


	Claim 3 recites the phrase “preferably (2-4):(2-4):1” which renders the claim vague and indefinite since it is unclear if the claim is limited to (2-4):(2-4):1.

	Claim 6 recites the phrase “preferably 55% to 65%” which renders the claim vague and indefinite since it is unclear if the claim is limited to 55% to 65%.

	Claim 7 recites the phrase “adding an antioxidant in an amount of 0.3%o to 10%o to the raw materials before the extraction of lycopene”.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 11 recites the phrase “preferably (2-4):(2-4):1” which renders the claim vague and indefinite since it is unclear if the claim is limited to (2-4):(2-4):1.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of pretreatment methods for producing a genus of raw material of lycopene, comprising the following steps: uniformly mixing tomato peel residue with a genus of fermenting agents, a genus of antioxidants, and a genus of enzyme preparations, and subjecting the resultant to light-proof anaerobic fermentation.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of enzyme preparations.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed a genus of fermenting agents, genus of antioxidants, and a genus of enzyme preparations by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the enzyme preparations that can be used in the pretreatment method for producing a raw material of lycopene.
The specification as originally filed only discloses a pretreatment method for tomato peel residue, comprising the following steps of uniformly mixing tomato peel residue with a fermenting agent, an antioxidant, and an enzyme preparation; and subjecting the resultant to light-proof anaerobic fermentation, wherein the fermenting agent is a mixture of Lactobacillus and Bacillus subtilis with a ratio of the number of effective viable bacteria of (2-4):1; the total number of effective viable bacteria in the fermenting agent is 1x1010 cfu/g or more, and the additive amount of the fermenting agent is 10 to 20 g/t tomato peel residue; the enzyme preparation is a mixture of cellulase and pectinase, the mixture optionally containing hemicellulase; and the water content of the tomato peel residue is 45% to 65%.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of pretreatment methods for producing a genus of raw material of lycopene, comprising the following steps: uniformly mixing tomato peel residue with a genus of fermenting agents, a genus of antioxidants, and a genus of enzyme preparations, and subjecting the resultant to light-proof anaerobic fermentation.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN103039437 (04/17/2013; IDS filed 04/24/2020) in view of CN104938978 (09/30/2015; IDS filed 04/24/2020), Huang ("Preservation of Tomato Skin Residue", Xinjiang Animal Husbandry, 2013-12-31, No. 12, pp. 40-41; IDS filed 04/24/2020, document filed 08/14/2020).

CN103039437 (04/17/2013; IDS filed 04/24/2020) teaches a method for storing tomato skin residue, comprising the following steps: (1) adding active Lactobacillus into tomato skin residue with a water content of 60% to 80% and mixing uniformly; (2) adding an antioxidant into same and mixing uniformly, wherein the water-soluble antioxidant is VC and the fat-soluble antioxidant is VE; and (3) carrying out sealed storage to isolate same from the air, wherein the storage temperature for the first 15 days is 30°C, and the storage temperature after 15 days is 0°C to 20°C (see filed document Written Opinion of the International Search Authority dated 04/24/2020).
The teachings of the reference differ from the claims in that the reference does not teach mixing with the claimed enzyme preparation and mixture of Lactobacillus and Bacillus subtilis.

CN104938978 (09/30/2015; IDS filed 04/24/2020) teaches a method for pretreating tomato skin, wherein an enzyme with a cellulose-degrading function at 0.35-0.55% of the weight of the tomato skin and an enzyme with a pectin-degrading function at 0.9-1.2% of the weight of the tomato skin are used to treat tomato skin; the enzyme with the cellulose-degrading function is cellulase; and the enzyme with the pectin-degrading function is pectinase  (see filed document Written Opinion of the International Search Authority dated 04/24/2020). 

	Huang teaches that storage time of tomato skin residue is extended using Lactobacillus to ferment tomato skin residue, thereby producing a large amount of microbiological inhibiting substances such as lactic acid; and tomato residue can also be co-fermented with substrates such as straw and composite microorganisms for storage, wherein the composite microorganisms are Lactobacillus acidophilus, Bacillus subtilis, Candida utilis and Aspergillus niger (see filed document Written Opinion of the International Search Authority dated 04/24/2020, and Huang document filed 08/14/2020, Biological fermentation preservation section and pages 1-3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by making an enzyme preparation comprising the cellulase and pectinase of CN104938978, adding the enzyme preparation to the tomato skin residue of CN103039437, making a mixture of Lactobacillus and Bacillus subtilis of Huang, and adding the Lactobacillus and Bacillus subtilis to the tomato skin residue of CN103039437.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for producing lycopene from tomato peel and/or skin.  It would have been obvious to adjust the ratios and amounts of the Lactobacillus and Bacillus subtilis recited in the claims as routine optimization and/or as desired in order to efficiently produce lycopene from tomato.  It would have been obvious to adjust the ratios and amounts of the enzymes and antioxidants recited in the claims as routine optimization and/or as desired in order to efficiently produce lycopene from tomato.  It would have been obvious to adjust the water content of the tomato peel recited in the claims as routine optimization and/or as desired in order to efficiently produce lycopene from tomato.  It would have been obvious to adjust the fermentation time and temperature recited in the claims as routine optimization and/or as desired in order to efficiently produce lycopene from tomato.  It would have been obvious to adjust the method steps recited in claim 8 as routine optimization and/or as desired in order to efficiently produce lycopene from tomato.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because mixing tomato skin with a Lactobacillus as the fermenting agent, an antioxidant, and an enzyme are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652